Exhibit 10.1

 

ON ASSIGNMENT, INC.
EXECUTIVE INCENTIVE COMPENSATION PLAN

 


ARTICLE I
GENERAL PROVISIONS

 

Section 1.1                                   Purpose.  The purpose of the
Executive Incentive Compensation Plan (the “Plan”) is to assist On Assignment,
Inc. (the “Company”) in promoting and rewarding covered executives to achieve
goals and objectives that promote the interests of the Company and its
stockholders.

 

Section 1.2                                   Administration of the Plan.  The
Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”).  The Committee shall have the
authority to interpret and construe the Plan and to adopt all necessary rules
and regulations for administering the Plan.  All decisions and determinations of
the Committee with respect to the Plan shall be final and binding on all
parties.

 


ARTICLE II
PARTICIPATION

 

Section 2.1                                   Eligibility and Participation. 
Employees, including without limitation executive officers, of the Company shall
be eligible to participate in the Plan.  The Committee shall have the sole and
absolute authority to designate actual participants in the Plan (“Participant”)
from among those eligible persons set forth in the first sentence of this
Section 2.1.

 


ARTICLE III
PLAN AWARDS

 

Section 3.1                                   Establishment of Performance
Goals, Amount of Bonus Pool and Target Bonus.  Following the beginning of each
fiscal year of the Company (“Plan Year”), the Committee shall, in its sole and
absolute discretion, determine the individual and corporate performance goals
(the “Performance Goals”) for each Participant for such Plan Year.  The
Performance Goals may relate to the Company, to individual Participants or such
other criteria as the Committee shall, in its sole and absolute discretion, deem
appropriate, including without limitation the criteria attached hereto as
Exhibit A.  The Committee shall establish target amounts (the “Target Bonus”)
and maximum amounts (the “Maximum Bonus”) to which each Participant may be
eligible by multiplying each Participant’s base rate of salary by a percentage
value assigned by the Committee to each Participant. 

 

Section 3.2                                   Evaluation of Performance Goals
for Prior Plan Year.  Within ninety (90) days following the end of each Plan
Year, the Committee shall, in its sole and absolute discretion, determine the
extent to which the Performance Goals for the previous Plan Year have been
attained.  If the Committee determines that some or all of the individual
Performance Goals for the previous Plan Year have been attained by a
Participant, the Committee shall assign a percentage of the Target Bonus and
Maximum Bonus payable to such Participant by determining the value of each
individual Performance Goal to the Company and the extent to which the
individual Performance Goals have been attained by such Participant
(“Allocation”).  The

 

1

--------------------------------------------------------------------------------


 

Committee, in its sole and absolute discretion, may determine that a
Participant’s Allocation for the Plan Year shall be more than the amount earned
by such Participant under the Plan.  Only Participants who are performing
services for the Company as of the last day of any Plan Year shall be eligible
to receive an Allocation for such Plan Year.  Whether an individual is
performing services for the Company shall be determined by the Committee.

 

Section 3.3                                   Payment of Benefits.  The Company
shall pay the Allocation due to a Participant in cash compensation, less
applicable payroll and other withholdings, within thirty (30) days following the
Committee’s determination as set forth in Section 3.2.  All payments made by
check under the Plan shall be delivered in person or mailed to the last address
of a Participant or deposited to the Participant’s direct deposit account on
file with the payroll department of the Company.  Each Participant shall be
responsible for furnishing the Company with the Participant’s correct current
address.

 


ARTICLE IV
MISCELLANEOUS MATTERS

 

Section 4.1                                   No Enlargement of Employee
Rights.  Nothing in the Plan shall be construed to create or imply any contract
of employment between any Participant and the Company, to confer upon any
Participant any right to continue in the employ of the Company or to confer upon
the Company any right to require any Participant’s continued employment.

 

Section 4.2                                   Rights Not Alienable.  Any rights
provided to a Participant under the Plan may not be assigned, transferred or
alienated, except by will or pursuant to the laws of descent and distribution,
and shall be earned only by the Participant.

 

Section 4.3                                   Other Compensation Plans.  The
adoption of the Plan shall not affect any other compensation plans in effect for
the Company, nor shall the Plan preclude the Company from establishing any other
forms of compensation for employees, officers or directors of the Company.

 

Section 4.4                                   Amendment and Termination of
Plan.  The Company may amend, modify or terminate the Plan at any time, but any
such amendment, modification or termination shall not adversely affect any
rights of the Participants with respect to the Plan, which had been awarded
prior to such amendment, modification or termination.

 

Section 4.5                                   Governing Law.  To the extent not
preempted by federal law, the Plan shall be determined in accordance with the
laws of the State of California.

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

General Performance Goals

 

Performance Goals may include financial and other criteria including, but not
limited to, the following:  Company revenue, profitability, market share,
EBITDA, net loss or profit, debt and equity financings, product development and
launches, expense budgets, capital expenditure budgets, product cost
improvements, strategic alliances, regulatory and other approvals, customer
satisfaction, and employee satisfaction.

 

3

--------------------------------------------------------------------------------